Hnx, O. J.
Attacks upon the constitutionality of a statute because “the title to the act contains two distinct and separate subject-matters,” and because “the body of the act contains matter variant from what is expressed in the title thereof,” without more explicit specification, are too' general, vague, and indefinite to raise any question for certification to the Supreme Court. The “two distinct and separate subject-matters,” and the matter in the body of the act, “variant from what is expressed in the title,” should be specifically pointed out. Parker-Hensel Engineering Co. v. Schuler, 7 Ga. App. 396 (66. S. E. 1038), and citations. Judgment affirmed.